DETAILED ACTION
1.	This action is responsive to the following communication: Amendment filed on 07/15/2021. 

Allowable Subject Matter
2.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 15, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Black teaches the limitation: “a navigation graphical user interface for finding points of interest (POI), wherein based upon user location index a means for determining surrounding POI’s is employed and updated to users navigation graphical user interface; the means for determining takes into consideration the current needs of the user (i.e. user is out of gas, user is hungry user needs money) based upon needs of user POI’s are updated based upon user location”. But the claims recite a different combination of limitation: “receiving, by one or more processors, user data comprising a plurality of geographic locations of one or more users; determining [, by the one or more processors,] one or more target user devices covered by an area to be inspected, the one or more target user devices being determined based on the plurality of geographic locations; determining[, by the one or more processors,] a potential usage of a preset function of the POI relative to a total number of deployed POIs within a set distance from a target user device; determining[, by the one or more processors,] one or more POI deployment need indexes of the one or more target users 


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        July 27, 2021